The contention, and only contention, presented by the assignments in appellant's brief is that the court below erred when he overruled appellant's "plea of privilege," and refused to transfer the cause to Cameron county for trial. We are of opinion appellant waived the right he had to have the action of the trial court in that respect reviewed when he failed to prosecute an appeal from the order overruling said plea. Evidently the purpose of the Legislature in enacting the statute giving a right of appeal from an order sustaining or overruling such a plea (article 1903, Vernon's Statutes, 1918 Supplement) was to have the question as to venue finally determined before the cause was tried on its merits, and so avoid useless expense to the parties, as well as waste of their time and the court's, which often resulted under the practice prevailing when the statute was enacted of trying a cause on its merits before the question as to venue was settled; for under that practice, if it was determined on an appeal of the cause that the question as to venue had been wrongly decided by the trial court, a reversal of the judgment followed as a matter of course. If that, as we think, was the purpose of the Legislature, it would not be accomplished if the statute should be construed as entitling a party who might have appealed from the order, but did not have a judgment on the merits reversed because of error in the ruling of the trial court on the plea.
The judgment is affirmed.
On Appellant's Motion for Rehearing.
The attack on the constitutionality of the act of April 2, 1917 (General Laws, p. 388, [Vernon's Ann.Civ.St.Supp. 1918, art. 1903]) amending article 1903, Revised Statutes 1911, seems to be without merit. See Womack v. Gardner, 10 Tex. Civ. App. 367, 30 S.W. 589; Womack v. Garner (Tex. Sup.) 31 S.W. 358; Gunter v. Tex. Land  Mortg. Co., 82 Tex. 498,17 S.W. 840; 25 R.C.L. 871.
The court is still of the opinion the question as to the meaning of the act was correctly determined, and therefore think the motion should be overruled.